DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This communication is a first office action on the merits (non-final rejection), in response to applicant’s election to restriction requirement on 10/18/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	Applicant's election with traverse of species E (Fig. 5) in the reply filed on 10/18/2021 is acknowledged. However, the traversal is on the ground(s) that:
 “Applicant respectfully traverses the restriction requirement. Applicant submits that the present restriction requirement is not made on the basis of the claims, in violation of the proper procedures for a restriction requirement. See 35 U.S.C. § 121 (“If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.”) (emphasis added); see also MPEP § 806.01 (“In passing upon questions of double patenting and restriction, it is the claimed subject matter that is considered and such claimed subject matter must be compared in order to determine the question of distinctness or independence.”) (emphasis added); MPEP § 808.01 (*The particular reasons relied on by the Examiner for holding that the inventions as claimed are either independent or distinct should be concisely stated”) (emphasis added). A restriction based on the figures, rather than the claims, is improper..” 
(Applicant’s remarks pages 7 of 8);
In response to applicant’s election, applicant’s election of Species E (Fig. 5) in the reply filed on 10/18/2021 is acknowledged, in response to applicant’s broad allegation, this is not found persuasive because it would be a serious burden for searching the non-elected species (Species A-D, F-I) as their variable configurations require different search queries/strategies, in addition that the multiple independent and distinct inventions includes: 
a switchgear system comprising structural components details (Claim 7), 
a different embodiment including a method of calibrating a recloser voltage measurement system, comprising measurement and adjustment steps (Claim 17), and as demonstrated above, claims 17-20 are clearly not directed to the applicant’s elected species E (Fig. 5), in which as described in the applicant’s specification, Fig 5 is a diagram of a switchgear system including a recloser (applicant’s specification par. [0031] and [0032]), therefore claims 17-20 are withdrawn from consideration. 
Additionally, when two or more independent and distinct inventions are presented for examination, the examiner may make a restriction requirement if a serious burden exists. In the reply to the restriction requirement, applicant must elect one invention for examination, therefore is not permissible to elect a second invention for examination (see MPEP 818).
For applicants information, see MPEP 809.02(a), specifically, where restriction between species is appropriate (see MPEP § 808.01(a)) the examiner should send a letter including only a restriction requirement). 
independent or distinct were concisely stated in the requirement for restriction/election sent on 08/16/2021.  
Action as follows should be taken:
(A) Identify generic claims or indicate that no generic claims are present. See MPEP § 806.04(d) for definition of a generic claim.
(B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted. Provide reasons why the species are independent or distinct.
(C) Applicant should then be required to elect a single disclosed species under 35 U.S.C. 121, and advised as to the requisites of a complete reply and his or her rights under 37 CFR 1.141.
Therefore, the requirement is still deemed proper and is therefore made FINAL. 





Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutzner et al US PG-Pub (2015/0355237 A1).
Regarding claim 7, Kutzner et al discloses a switchgear system (1,2 in Fig 3) comprising: 
a switchgear device (1, 13) (see Fig 3; par. [0037]-[0042]); 
a voltage divider circuit (2) including an output (8) and an input (7) electrically coupled to the switchgear device (1,13) (see Fig 3; par. [0035]-[0037]); and 
a junction circuit (12,11) including 
an input (upper line 7) electrically coupled to the output of the voltage divider circuit (2) (see Fig 3 disclosing the protection stages 11 and 12 electrically connected to the capacitive voltage divides 2 via line 7), 
a voltage adjustment circuit (11,12) configured to adjust a voltage ratio of the voltage divider circuit (2) (see Fig 3; par. [0040]-[0046]), and 

In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
	Regarding claim 14, Kutzner et al discloses the switchgear system of claim 7, wherein the voltage divider circuit (2) includes a capacitive voltage divider network (2) (see Fig 3; par. [0035]-[0037]).


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kutzner et al US PG-Pub (2015/0355237 A1).
Regarding claim 15, Kutzner et al discloses the switchgear system of claim 14, 

However, one of the ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the location of the second capacitor could be varied, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Thus it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify Kutzner et al by including wherein a first capacitor of the junction circuit is electrically coupled in parallel to a second capacitor of the capacitive voltage divider network in order to provide for continuously monitoring a high-voltage bushing provides for multi-stage, secure protection.
Furthermore, the claimed location of the capacitor does not appear to produce any unexpected results.
Regarding claim 16, Kutzner et al discloses the switchgear system of claim 15, wherein the voltage adjustment circuit (11,12) is electrically coupled in series with the first capacitor (2) (see Fig 3; par. [0035]-[0037]).
s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kutzner et al US PG-Pub (2015/0355237 A1) in view of Smith et al US PG-Pub (2018/0366937 A1).
Regarding claim 8, Kutzner et al discloses the switchgear system of claim 7,
Kutzner et al does not clearly discloses wherein the switchgear device includes a three phase recloser, and wherein the input of the voltage divider circuit is electrically coupled to a line connection of one phase of the three phase recloser.
However, Smith et al is an analogous art pertinent to the problem to be solved in this application by disclosing a coordinated reclosing in a power distribution system (see Figs 1-4) and further discloses wherein the switchgear device includes a three phase recloser (260), and wherein the input of the voltage divider circuit is electrically coupled to a line connection of one phase of the three phase recloser (260) (see 260 connected to three phase power lines in Figs 1-2; par. [0022]-[0023]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kutzner et al with the teaching of Smith et al by including wherein the switchgear device includes a three phase recloser, and wherein the input of the voltage divider circuit is electrically coupled to a line connection of one phase of the three phase recloser in order to provide for power distribution fault management utilizing quick-slow-quick sequenced reclosing switches (Smith et al, par. [0006]).




	Kutzner et al does not clearly discloses wherein the switchgear device includes a recloser, and wherein the voltage measurement circuit is included in a recloser controller.
	However, Smith et al is an analogous art pertinent to the problem to be solved in this application by disclosing a coordinated reclosing in a power distribution system (see Figs 1-4) and further discloses wherein the switchgear device includes a recloser (260), and wherein the voltage measurement circuit is included in a recloser controller (260) (see Figs 1-2; par. [0022]-[0023]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kutzner et al with the teaching of Smith et al by including wherein the switchgear device includes a recloser, and wherein the voltage measurement circuit is included in a recloser controller in order to provide for power distribution fault management utilizing quick-slow-quick sequenced reclosing switches (Smith et al, par. [0006]).
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kutzner et al US PG-Pub (2015/0355237 A1) in view of Pan et al US PG-Pub (2008/0232977 A1).
	Regarding claim 10, Kutzner et al discloses the switchgear system of claim 7;
	Kutzner et al does not clearly discloses wherein the voltage adjustment circuit includes a dip-switch resistor array configured to adjust a voltage gain of the voltage adjustment circuit;
	However, Pan et al is an analogous art pertinent to the problem to be solved in this application by disclosing wherein the voltage adjustment circuit (112) includes a dip-
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kutzner et al with the teaching of Pan et al by including wherein the voltage adjustment circuit includes a dip-switch resistor array configured to adjust a voltage gain of the voltage adjustment circuit in order to provide output values of the voltage divider are sampled to obtain a plurality of operating ranges of the pump (Pan et al, par. [0019]).
9.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kutzner et al US PG-Pub (2015/0355237 A1) in view of Timmons et al US PG-Pub (2017/0307718 A1).
	Regarding claim 11, Kutzner et al discloses the switchgear system of claim 7;
Kutzner et al does not clearly discloses wherein the voltage adjustment circuit includes a digital potentiometer configured to adjust a voltage gain of the voltage adjustment circuit;
However, Timmons et al is an analogous art pertinent to the problem to be solved in this application by disclosing methods and devices for high stability precision voltage dividers (see Figs 1-15) and further discloses wherein the voltage adjustment circuit includes a digital potentiometer (potentiometer RD) configured to adjust a voltage gain of the voltage adjustment circuit (multi-range voltage divider circuit) (see Figs 1-15; par. [0107]-[0111]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kutzner et al with the teaching of 
	Regarding claim 12, Kutzner et al in view of Timmons et al discloses the switchgear system of claim 11, 
Timmons et al further discloses wherein the digital potentiometer (potentiometer RD) is configured to receive a control signal, and set a resistance of the digital potentiometer based on the control signal (see Figs 1-15; par. [0107]-[0111]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kutzner et al with the teaching of Timmons et al by including wherein the digital potentiometer is configured to receive a control signal, and set a resistance of the digital potentiometer based on the control signal in order to provide to allow several factors including: for bridge balancing for the lifetime stability of the main resistor chain of the multi-range voltage divider circuit; addition of an ON correction (periodically measured); addition of an OFF correction (as required for ratio calibration); correct effects of the power resistance coefficient of the resistors (Timmons et al, par. [0108]-[0111]).



Timmons et al further discloses wherein the control signal is determined based on a voltage measured by the voltage measurement circuit (see Figs 1-15; par. [0107]-[0111]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kutzner et al with the teaching of Timmons et al by including wherein the control signal is determined based on a voltage measured by the voltage measurement circuit in order to provide to allow several factors including: for bridge balancing for the lifetime stability of the main resistor chain of the multi-range voltage divider circuit; addition of an ON correction (periodically measured); addition of an OFF correction (as required for ratio calibration); correct effects of the power resistance coefficient of the resistors (Timmons et al, par. [0108]-[0111]).
Allowable Subject Matter
10.	Claim 1 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record (Kutzner et al) does not clearly discloses: 
	wherein the voltage divider circuit is a capacitive voltage divider circuit; and wherein the junction circuit includes a capacitor electrically coupled between an output of the capacitive voltage divider circuit and a reference terminal, and 

The claims 2-6 are objected to be allowed based on the dependency of claim 1.
Examiner Note
11. 	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jung et al (US 2014/0126100 A1) discloses a method of controlling switchgear in order to estimate the remanent flux value of a power transformer during disconnection from a high-voltage electrical network using voltage measurements delivered by a capacitive voltage transformer by correcting the transfer function of the capacitive voltage transformer, and in which said value is delivered to a controller that determines the optimum switchgear switching instant.
	Tziouvaras (US 2013/0238267 A1) discloses systems and methods for calculating the flux in a core of an unloaded power transformer using current measurements taken from a capacitance-coupled voltage transformer (CCVT) attached to the same phase line as the power transformer. According to various embodiments, the current sensors may both be positioned at zero-voltage points in the CCVT, eliminating the need for high-voltage insulated current sensors. An intelligent electronic device (IED) may determine the magnetic flux within the core of the power transformer using the measured and/or derived currents through capacitive assemblies of the CCVT. The IED may calculate the residual flux in the power transformer when it is de-energized. The IED may use the calculated residual flux to facilitate an optimized re-energization of the power transformer, thereby reducing inrush currents during re-energization.
	Kojovic (US 2015/0349511 A1) discloses the computer-implemented method involves sampling the first signal to produce samples of first signal, sampling the second signal to produce samples of second signal, and comparing samples of first signal and second signal to determine samples of a differential signal. A predetermined number of sequential samples of differential signal is determined whether within a first range of values. One sample of differential signal is determined whether outside second range of values, in which values of first range of values is less than maximum of second range of values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ALFONSO PEREZ BORROTO/           Primary Examiner, Art Unit 2836